


 

Exhibit 10.15

 

 

Einstein Noah Restaurant Group, Inc.

 

Nonqualified Deferred Compensation Plan

 

 

Effective June 1, 2007

 

--------------------------------------------------------------------------------


 

Einstein Noah Restaurant Group, Inc.

Nonqualified Deferred Compensation Plan

 

ARTICLE I

INTRODUCTION

 

1.1 Establishment. Einstein Noah Restaurant Group, Inc. (formerly named New
World Restaurant Group, Inc.), a Delaware corporation, hereby establishes the
Einstein Noah Restaurant Group, Inc. Nonqualified Deferred Compensation Plan for
the purpose of providing Participants with an opportunity to defer compensation
that would otherwise be currently payable to Participants.  The Plan is intended
to be an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees within the meaning of Title I of the Employee Retirement Income
Security Act of 1974, as amended.

 

1.2 Purposes. The purposes of the Plan are to provide those Participants who are
selected for participation in the Plan with added incentives to continue in the
long-term service of the Company, to provide a financial incentive that will
help the Company attract, retain and motivate the Employees, and to recognize
the valuable services performed on its behalf by certain employees of the
Company and Affiliated Companies.

 

ARTICLE II

DEFINITIONS

 

2.1 “Account” means a recordkeeping account under the Plan for a Participant
established pursuant to Section 6.1.

 

2.2 “Affiliated Companies” means (i) any corporation or other entity that is
affiliated with the Plan Sponsor through stock or other equity ownership or
otherwise and (ii) which is designated by either the Committee or the Board as
an entity whose Employees may be selected to participate in the Plan.

 

2.3 “Base Salary” means a Participant’s annualized base salary, without taking
into account (a) commissions, bonus amounts of any kind, reimbursements of
expenses, income realized upon exercise of stock options or sales of stock, or
(b) deferrals of income under this Plan or any other employee benefit plan of
the Company.


 

2.4 “Beneficiary” means the person or persons or other entity or entities that
have been designated by the Participant to receive, after the Participant’s
death, benefits under the Plan in accordance with the terms of the Plan.  If the
Participant fails to designate a Beneficiary, or if the designated Beneficiary
fails to survive the Participant, the benefits due hereunder shall be paid to
the Participant’s estate.

 

1

--------------------------------------------------------------------------------


 

2.5 “Board” means the Board of Directors of the Plan Sponsor.

 

2.6 “Bonus” means the payout amount earned by a Participant under one of the
Company’s annual bonus or incentive compensation plans.

 

2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.8 “Committee” means a committee established under Article VII of the Plan.

 

2.9 “Company” means the Plan Sponsor and the Affiliated Companies.

 

2.10 “Deferred Compensation Agreement” means an agreement between a Participant
and the Company under which the Participant irrevocably agrees to defer a
portion of his or her Base Salary or Bonus.

 

2.11 “Distribution Election” means the Participant’s election in accordance with
Article VI which specifies the form in which the Participant’s Separation from
Service Account will be distributed to the Participant.

 

2.12 “Effective Date” means the effective date of the Plan which is June 1,
2007.

 

2.13 “Employee” means an individual on the United States payroll of the Company.

 

2.14 “Participant” means an Employee designated by the Committee to participate
in the Plan.

 

2.15 “Plan” means the Einstein Noah Restaurant Group, Inc. Nonqualified Deferred
Compensation Plan.

 

2.16 “Plan Sponsor” means Einstein Noah Restaurant Group, Inc. (formerly named,
New World Restaurant Group, Inc.).

 

2.17 “Plan Year” means the 12 consecutive month period ending each December 31.

 

2.18 “Section” means a reference to a section of the Plan, unless another
reference specifically applies.

 

2.19 “Severe Financial Hardship” means an unforeseeable emergency causing severe
financial hardship to the Participant resulting from one or more of the
following:

 

(a)                                  Accident or illness of the Participant, the
Participant’s spouse or dependent (as defined in Code § 152);

 

(b)                                 Loss of the Participant’s property due to
casualty; and

 

(c)                                  Similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

 

2

--------------------------------------------------------------------------------


 

The purchase of a home or payment of college tuition is not a Severe Financial
Hardship.  The definition of Severe Financial Hardship and the amount available
to the Participant as a result of a Severe Financial Hardship shall be
interpreted in accordance with Code § 409A.

 

2.20 “Specified Employee” means an Employee who is “key employee” (as defined in
Code § 416(i) without regard to Code § 416(i)(5)) at any time during the
12-month period ending on the December 31 of a Plan Year (the “Identification
Date”), excluding any Employee who is a  nonresident alien during the entire
12-month period ending with the Identification Date.  For purposes of
determining Employees who are Specified Employees, compensation shall be
determined in accordance with the definition of Testing Compensation for
purposes of Code § 415, as defined under the Einstein Noah Restaurant
Group, Inc. Employee Savings Plan, without taking into account any dollar
limitations. An Employee shall be treated as a Specified Employee only for the
12-month period beginning on the next April 1 following the Identification Date.

 

2.21 “Trust” means the Einstein Noah Restaurant Group, Inc. Nonqualified
Deferred Compensation Trust Agreement.

 

ARTICLE III

PARTICIPATION

 

3.1 Eligibility.  Based on recommendations from management, the Committee, in
its sole discretion, shall designate the Participants who may participate in the
Plan for a Plan Year from among the Employees of the Company. The Employees who
are eligible for designation for participation shall be those Employees who are
members of a select group of management or highly compensated employees.
Participation in the Plan will be on a Plan Year by Plan Year basis, and
participation for any Plan Year will not, in and of itself, entitle a
Participant to participate for any other Plan Year.

 

ARTICLE IV

CONTRIBUTIONS

 

4.1 Deferrals. An eligible Employee may elect to defer up to 80% of the
Participant’s Base Salary and Bonus, subject to such additional guidelines and
limitations adopted by the Committee, by entering into a Deferred Compensation
Agreement in accordance with Section 4.2. The Base Salary and Bonus otherwise
payable to a Participant during each Plan Year beginning after the date of the
election shall be reduced by the amount elected to be deferred, and the
Participant’s Accounts shall be increased by the amount deferred. Employees
shall make separate elections with respect to deferrals of Base Salary and
Bonus. Deferrals from Base Salary shall be withheld in substantially equal
amounts from Base Salary payable for the Plan Year to which the Deferred
Compensation Agreement relates. Deferrals from Bonus shall be withheld from the
Bonus otherwise payable for the Plan Year to which the Deferred Compensation
Agreement relates. Elections to defer Base Salary and Bonus are irrevocable,
except as otherwise provided in this Plan.

 

3

--------------------------------------------------------------------------------


 

4.2 Deferred Compensation Agreement.

 

(a)                                  Newly Eligible Employees.  An eligible
Employee who has not previously been eligible to participate in the Plan (or any
other Company plan considered an “account balance plan” under Code § 409A) and
who wishes to participate in the Plan must enter into a Deferred Compensation
Agreement within 30 days after he or she became eligible to participate in the
Plan. The Deferred Compensation Agreement shall be effective with respect to
services performed subsequent to the execution of the Deferred Compensation
Agreement, including services in subsequent Plan Years (unless changed in
accordance with the Plan).  The Employee may change his or her initial Deferred
Compensation Agreement election at any time through the date that is 30 days
after he or she became eligible to participate in the Plan.  The Deferred
Compensation Agreement shall become irrevocable with respect to the current Plan
Year after the 30 day period, except as otherwise provided in the Plan. The
Employee may change his or her Deferred Compensation Agreement election with
respect to services to be performed in any subsequent Plan Year under the
provisions in Section 4.2(b).

 

                                                In the Employee’s first year of
participation, if the Bonus for which the election is made is an annual bonus or
is otherwise based on a specified performance period, then the Employee’s
Deferred Compensation Agreement election with respect to Bonus will apply only
to the portion of Bonus equal to the total amount of  Bonus multiplied by the
ratio of the number of days remaining in the performance period after the date
of the Deferred Compensation Agreement over the total number of days in the
performance period.

 

(b)                                 Previously Eligible Employees.  An eligible
Employee who has previously been eligible to participate in the Plan (or any
other plan considered an “account balance plan” under Code § 409A) and who
wishes to change his or her deferral election or make an initial deferral
election after the period provided in Section 4.2(a) must enter into a Deferred
Compensation Agreement with respect to services performed during a Plan Year at
any time prior to the beginning of the Plan Year. The new Deferred Compensation
Agreement election shall be effective for the Plan Year and all subsequent Plan
Years, except that the Employee may change his or her Deferred Compensation
Agreement deferral election at any time through the December 31 prior to the
beginning of the Plan Year.  After the December 31 prior to the beginning of the
Plan Year, the Deferred Compensation Agreement deferral election shall become
irrevocable with respect to that Plan Year, except as otherwise provided in the
Plan. The Committee may, in its sole discretion, establish earlier deadlines or
annual enrollment periods for such election changes during which such elections
must be made.

 

(c)                                  Deferral Election Carryover. If a
Participant enters into a Deferred Compensation Agreement for a Plan Year, the
Deferred Compensation Agreement will remain in effect for all subsequent Plan
Years for which the Participant fails to enter into a new Deferred Compensation
Agreement.  The Deferred Compensation Agreement

 

4

--------------------------------------------------------------------------------


 

will apply to all subsequent Plan Years until the Participant actually enters
into a subsequent Deferred Compensation Agreement for a Plan Year.

 

(d)                                 Cancellation of Deferral Election for
401(k) Plan Hardship Distribution.  Notwithstanding a Participant’s deferral
election in his or her Deferred Compensation Agreement, a Participant’s deferral
election shall be cancelled if required under the 401(k) plan sponsored by the
Company due to the Participant’s hardship distribution from the 401(k) plan,
pursuant to the requirements of Code § 1.401(k)-1(d)(3).  After the cancellation
required under the 401(k) plan has expired, the Participant may execute a new
Deferred Compensation Agreement under this Plan, in accordance with the timing
requirements for previously eligible employees, under Section 4.2(b).

 

4.3 Company Discretionary Contributions.  For any Plan Year, the Company may, in
its discretion, credit a Participant’s Account in an amount determined in the
sole discretion of the Committee at any time and without regard to any amount
credited to the Account of any other Participant.

 

4.4 Crediting of Earnings, Gain or Loss on Participant Accounts. Each
Participant’s Accounts shall be credited with earnings, gain or loss in
accordance with the provisions of this Section. The Participants’ Accounts shall
be valued as of each day during which the New York Stock Exchange is open for
business.

 

Trust Investments May Be Different Than Participant Accounts. The selection of
investment vehicles shall be taken into account solely for the purpose of
crediting earnings, gain or loss on the Participant’s Accounts. The Trustee
shall not be required to invest assets of the Trust in accordance with the
investment vehicles selected by Participants.

 

Crediting of Earnings Based on Selected Investment Vehicles. Participants shall
be permitted to select any of the investment vehicles that are available for
investment under the Plan, or any other investment vehicles made available to
Participants in the sole discretion of the Committee. If the Participant does
not select any investment vehicle, earnings, gain or loss shall be credited to
the Participant’s Accounts as if the Participant had selected the lowest risk
investment available under the Plan.  For the purpose of crediting earnings,
gain or loss on contributions, contributions shall be deemed to be credited as
of the day the contribution is deemed made to the Participant’s Accounts. 
Earnings, gain or loss shall continue to be credited until the balance in the
Participant’s Accounts is eliminated.  Following the end of each day the New
York Stock Exchange is open for business, the Participant’s Accounts shall be
credited with earnings, gain or loss equal to the rate of return earned on
investment vehicles selected (or deemed selected) by the Participant.

 

Changes in Investment Vehicle Selection. The Committee shall establish rules and
procedures for the timing and frequency of investment vehicle selection. With
respect to any hypothetical investment vehicle, a Participant may change his or
her investment selection as of each day during which the New York Stock Exchange
is open for business.

 

5

--------------------------------------------------------------------------------


 

4.5 Withholding Requirement.  The Company shall withhold the Participant’s share
of FICA and other employment taxes attributable to Participant deferrals from
other compensation payable to the Participant.  All payments under the Plan are
subject to withholding of all taxes, government mandated social benefit
contributions, or other payments required to be withheld which are applicable to
the Participant.

 

ARTICLE V


VESTING AND INVESTMENT OF BENEFIT


 

5.1 Immediate Vesting.  All amounts contributed to Participant Accounts shall be
immediately vested.

 

5.2 Subject to Trust.  All amounts credited to Participant Accounts under the
Plan shall be subject to the claims of general creditors of the Company and
Affiliated Companies.  All amounts contributed with respect to a Participant to
the Trust shall be held in accordance with the terms of the Trust.

 

ARTICLE VI


ACCOUNTS AND DISTRIBUTIONS


 

6.1 Election of Payment Dates.  The Participant shall elect one or more of the
following dates for commencement of distributions with respect to amounts
allocated to the Participant’s Accounts each Plan Year:

 

(a)                                    Specified Payment Date. The date the
Participant specifies that has not been postponed pursuant to this Article. The
Participant may not elect more than five Specified Payment Dates.

 

(b)                                   Separation from Service. The date the
Participant has a Separation from Service. A Separation from Service election
may not be postponed pursuant to this Article. If the Participant is a Specified
Employee on the date payment will commence as a result of Separation from
Service, any amounts otherwise payable prior to the 6th month anniversary of the
Participant’s Separation from Service shall be delayed until the day following
the 6th month anniversary of the Participant’s Separation from Service.

 

If a Participant fails to elect a payment date with respect to all or any
portion of the Participant’s Accounts and no carryover election provisions
apply, the Participant shall be deemed to have elected to receive a lump sum
distribution upon the Participant’s Separation from Service with respect to the
portion of the Participant’s Accounts for which no payment date has been
elected.

 

6.2 Establishment of Participant Accounts. Each Participant shall have an
Account established in his or her name under the Plan for each Specified Payment
Date elected by the Participant to reflect the amount payable to the Participant
under the Plan on that Specified Payment Date.  Each Participant shall have an
Account established in his or her name under the

 

6

--------------------------------------------------------------------------------


 

Plan for the Participant’s Separation from Service. Contributions shall increase
the Participant’s Accounts. Any amounts distributed to the Participant or the
Participant’s Beneficiary shall decrease the Participant’s Accounts.

 

6.3 Allocation of Contributions to Participant Accounts.  Before the
Participant’s Deferred Compensation Agreement becomes irrevocable for any Plan
Year, the Participant shall designate the amount or percentage of contributions
for the Plan Year to be allocated to one or more of the Participant’s Specified
Payment Date Accounts and the Participant’s Separation from Service Account.  If
the Participant fails to allocate a contribution and an allocation carryover
election does not apply, the Participant shall be deemed to have elected to
allocate his or her contributions to the Participant’s Separation from Service
Account.

 

                Allocation Carryover. If a Participant makes a contribution
allocation for a Plan Year, the contribution allocation will remain in effect
for all subsequent Plan Years for which the Participant fails to make a
contribution allocation. The allocation carryover will apply to all subsequent
Plan Years until the Participant actually makes a contribution allocation for a
Plan Year.

 

6.4 Distribution of a Specified Payment Date Account. Amounts allocated to a
Participant’s Specified Payment Date Account and the earnings, gains and losses
credited thereon shall be distributed in a single sum payment as soon as
administratively practicable after the Specified Payment Date (or the postponed
Specified Payment Date, if applicable).

 

6.5  Distribution of a Separation from Service Account. Amounts allocated to a
Participant’s Separation from Service Account and the earnings, gains and losses
credited thereon shall be distributed pursuant to the Participant’s Distribution
Election commencing as soon as administratively practicable after the
Participant’s Separation from Service. A Participant shall elect one of the
following forms of distribution with respect to amounts payable upon Separation
from Service. A Participant may elect distribution in the form of a lump sum
payment or annual installments over a period of up to 5 years. Each installment
shall be determined by dividing the Participant’s Account balance as of the end
of the month immediately preceding the month of the distribution by the number
of remaining installments.

 

Default Distribution Election. If a Participant fails to make a Distribution
Election with respect to the Participant’s Separation from Service Account, the
Participant shall be deemed to have elected to receive a lump sum distribution
upon the Participant’s Separation from Service.

 

6.6  Small Account Balance. Notwithstanding a Participant’s Distribution
Election and the allocation of contributions to Specified Payment Date Accounts,
if, upon a Participant’s Separation from Service, the sum of all of the
Participant’s Accounts is less than $10,000 on the date distribution is to
commence, the recipient shall receive a lump sum payment of the Participant’s
Account no later than the December 31 following the Participant’s Separation
from Service or the 15th day of the 3rd month following the Participant’s
Separation from Service, if later.

 

7

--------------------------------------------------------------------------------


 

6.7 Postponed Distribution Election.

 

(a)                                  Requirements.  A Participant may change his
or her Specified Payment Date if:

 

(i)                                     the Participant elects a new Specified
Payment Date at least 12 months prior to the earliest date payment would have
commenced under the prior Specified Payment Date;

 

(ii)                                  the new Specified Payment Date is not
earlier than 5 years from the earliest date payment would have otherwise been
made under the prior Specified Payment Date; and

 

(iii)                               the new Specified Payment Date will not take
effect until 12 months after the date it was elected by the Participant.

 

(b)                                 Changing Distribution Election for Pre-2008
Account Balance.  Notwithstanding the requirements in this Section that would
otherwise apply, a Participant may change his or her distribution election with
respect to all amounts credited to the Participant’s Accounts prior to
December 31, 2007, provided that the Participant makes a new distribution
election no later than December 31, 2007.  Any election made during 2007
(i) will apply only to amounts that would not otherwise be payable in 2007, and
(ii)  will not apply to the extent that the election change would cause an
amount to be paid in 2007 that would not otherwise be payable in 2007.

 

6.8 Designation of Beneficiary. A Participant may designate one or more
Beneficiaries (who may be designated contingently or successively) by filing a
written notice of designation with the Committee in such form as the Committee
may prescribe. Each designation will automatically revoke any prior designations
by the same Participant. Any beneficiary designation will be effective as of the
date on which the written designation is received by the Committee during the
lifetime of the Participant.

 

6.9 Severe Financial Hardship. In the event of a Severe Financial Hardship of a
Participant, the Participant may request distribution of some or all of the
Participant’s Account.  The Committee shall require such evidence as is
reasonably necessary to determine if a distribution is warranted and satisfies
the requirements of a Severe Financial Hardship pursuant to Code § 409A. The
Committee shall determine the amount available to the Participant in accordance
with published guidance under Code § 409A.

 

6.10 Payments on Account of Failure to Comply with Code § 409A.  If any portion
of the Participant’s Accounts that has not yet been distributed must be included
in the Participant’s taxable income for a calendar year pursuant to Code § 409A,
the Committee shall distribute the portion of the Accounts that has been
included in the Participant’s taxable income as soon as administratively
practicable.

 

8

--------------------------------------------------------------------------------


 


ARTICLE VII

PLAN ADMINISTRATION

 

7.1 Committee.  The Plan shall be administered by the Committee appointed by and
serving at the pleasure of the Board.  The Committee shall at all times consist
of at least two Directors and shall include other members (which may be either
Directors or non-Directors) as the Board may determine.  The Board may from time
to time remove members from or add members to the Committee, and vacancies on
the Committee shall be filled by the Board. Members of the Committee may resign
at any time upon written notice to the Board.

 

7.2 Committee Meetings and Actions.  The Committee shall hold meetings at such
times and places as it may determine.  A majority of the members of the
Committee shall constitute a quorum, and the acts of the majority of the members
present at a meeting or a consent in writing signed by all members of the
Committee shall be the acts of the Committee and shall be final, binding and
conclusive upon all persons, including the Company, its shareholders, and all
persons having any interest in Participants’ Accounts.

 

7.3 Powers of Committee.  The Committee shall, in its sole discretion, select
the Participants from among the Employees and establish such other terms under
the Plan as the Committee may deem necessary or desirable and consistent with
the terms of the Plan.  The Committee shall determine the form or forms of the
agreements with Participants that shall evidence the particular provisions,
terms, conditions, rights and duties of the Plan Sponsor and the Participants.
The Committee may from time to time adopt such rules and regulations for
carrying out the purposes of the Plan as it may deem proper and in the best
interests of the Company. The Committee may from time to time delegate its
responsibilities as it determines is necessary, in its sole discretion.  The
Committee may correct any defect, supply any omission, reconcile any
inconsistency in the Plan or in any agreement entered into under the Plan, and
reconcile any inconsistency between the Plan and any Agreement in the manner and
to the extent it shall deem expedient, and the Committee shall be the sole and
final judge of such expediency.  No member of the Committee shall be liable for
any action or determination made in good faith.  The determinations,
interpretations and other actions of the Committee pursuant to the provisions of
the Plan shall be binding and conclusive for all purposes and on all persons.

 

7.4 Interpretation of Plan.  The determination of the Committee as to any
disputed question arising under the Plan, including questions of construction
and interpretation, shall be final, binding and conclusive upon all persons,
including the Company, its shareholders, and all persons having any interest in
Participants’ Accounts.

 

7.5 Indemnification.  Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Plan
Sponsor against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred in connection with or resulting from any
claim, action, suit or proceeding to which such person may be a party or in
which such person may be involved by reason of any action taken or failure to
act under the Plan and against and from any and all amounts paid in settlement
thereof, with the Company’s approval, or paid in satisfaction of a judgment in
any such action, suit or proceeding against him, provided such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before undertaking to handle and defend it on such person’s own behalf.  The

 

9

--------------------------------------------------------------------------------


 

foregoing right of indemnification shall not be exclusive of, and is in addition
to, any other rights of indemnification to which any person may be entitled
under the Plan Sponsor’s Articles of Incorporation or Bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.

 


ARTICLE VIII


CLAIMS PROCEDURE


 

8.1 Request for Determination of Benefits.  A Participant or Beneficiary may
submit a written request for a determination with respect to the amounts of
benefits distributable. The Committee must evaluate the request and notify the
Participant or Beneficiary of the determination within 90 days after the request
is received.  If special circumstances exist, this time period may be extended
to a total of 180 days.

 

8.2 Claim Denial.  The Committee shall furnish a notice to any Participant or to
any Beneficiary whose claim for benefits under the Plan has been denied within
90 days from receipt of the claim.  This 90-day period may be extended if
special circumstances require an extension, provided that the time period cannot
exceed a total of 180 days from the Plan’s receipt of the Participant’s (or
Beneficiary’s) claim and the written notice of the extension is provided before
the expiration date of the initial 90-day claim period. If an extension is
required, the Committee shall provide a written notice of the extension that
contains the expiration date of the initial 90-day claim period, the special
circumstances that require an extension, and the date by which the Committee
expects to render its benefits determination.

 

The Committee’s claim denial notice shall set forth:

 

(a)                                  the specific reason or reasons for the
denial;

 

(b)                                 specific references to pertinent Plan
provisions on which the denial is based;

 

(c)                                  a description of any additional material or
information necessary for the Participant or Beneficiary to perfect the claim
and an explanation of why the material or information is necessary; and

 

(d)                                 an explanation of the Plan’s claims review
procedure describing the steps to be taken by a Participant or Beneficiary who
wishes to submit his or her claim for review, including any applicable time
limits, and a statement of the Participant’s or Beneficiary’s right to bring a
civil action under ERISA § 502(a) if the claim is denied on review.

 

                                                A Participant or Beneficiary who
wishes to appeal the adverse determination must request a review in writing to
the Committee within 60 days after the appealing Participant or Beneficiary
received the denial of benefits.

 

8.3 Review Procedure.  A Participant or Beneficiary appealing a denial of
benefits (or the authorized representative of the Participant or Beneficiary)
shall be entitled to:

 

10

--------------------------------------------------------------------------------


 

(a)                                  submit in writing any comments, documents,
records and other information relating to the claim and request a review.

 

(b)                                 review pertinent Plan documents.

 

(c)                                  upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim. A document, record, or other information shall be considered
relevant to the claim if such document, record, or other information (i) was
relied upon in making the benefit determination, (ii) was submitted, considered,
or generated in the course of making the benefit determination, without regard
to whether such document, record, or other information was relied upon in making
the benefit determination, or (iii) demonstrates compliance with the
administrative processes and safeguards designed to ensure and verify that
benefit claim determinations are made in accordance with the Plan and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated Participants or Beneficiaries.

 

The Committee shall reexamine all facts related to the appeal and make a final
determination as to whether the denial of benefits is justified under the
circumstances.

 

Decision on Review. The decision on review of a denied claim shall be made in
the following manner:

 

(a)                                  The decision on review shall be made by the
Committee, who may in its discretion hold a hearing on the denied claim.  The
Committee shall make its decision solely on the basis of the written record,
including documents and written materials submitted by the Participant or
Beneficiary (or the authorized representative of the Participant or
Beneficiary). The Committee shall make its decision promptly, which shall
ordinarily be not later than 60 days after the Plan’s receipt of the request for
review, unless special circumstances (such as the need to hold a hearing)
require an extension of time for processing.  In that case a decision shall be
rendered as soon as possible, but not later than 120 days after receipt of the
request for review.  If an extension of time is required due to special
circumstances, the Committee will provide written notice of the extension to the
Participant or Beneficiary prior to the time the extension commences, stating
the special circumstances requiring the extension and the date by which a final
decision is expected.

 

(b)                                 The decision on review shall be in writing,
written in a manner calculated to be understood by the Participant or
Beneficiary. If the claim is denied, the written notice shall include specific
reasons for the decision, specific references to the pertinent Plan provisions
on which the decision is based, a statement of the Participant’s or
Beneficiary’s right to bring an action under ERISA § 502(a), and a statement
that the Participant or Beneficiary is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claimant’s claim for benefits. A document,
record, or other information shall be considered relevant to the claim if such

 

11

--------------------------------------------------------------------------------


 

document, record, or other information (i) was relied upon in making the benefit
determination, (ii) was submitted, considered, or generated in the course of
making the benefit determination, without regard to whether such document,
record, or other information was relied upon in making the benefit
determination, or (iii) demonstrates compliance with the administrative
processes and safeguards designed to ensure and verify that benefit claim
determinations are made in accordance with the Plan and that, where appropriate,
the Plan provisions have been applied consistently with respect to similarly
situated claimants.

 

(c)                                 The Committee’s decision on review shall be
final.  In the event the decision on review is not provided to the Participant
or Beneficiary within the time required, the claim shall be deemed denied on
review.

 

ARTICLE IX

AMENDMENT, MODIFICATION AND TERMINATION

 

9.1 Amendment and Termination. The Plan Sponsor reserves the right to amend or
terminate this Plan at any time by action of the Board. The Company may
terminate further deferrals under the Plan for any reason with respect to
deferrals for Plan Years beginning after the date of the Company’s termination
of the Plan. In the event of such cessation of deferrals, all other rights and
obligations shall continue until all Participants’ Accounts have been paid to
all Participants under the terms of the Plan.

 

9.2 Further Actions to Conform to Code § 409A. This Plan is intended to satisfy
the requirements of Code § 409A (including current and future guidance issued by
the Department of Treasury or the Internal Revenue Service).  To the extent that
any provision of this Plan fails to satisfy those requirements, the provision
shall be applied in operation in a manner that, in the good-faith opinion of the
Committee, brings the provision into compliance with those requirements while
preserving as closely as possible the original intent of the Plan provision. The
Committee shall amend the Plan as necessary to comply with the requirements of
Code § 409A.

 

ARTICLE X

MISCELLANEOUS

 

10.1 Gender and Number.  Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

 

10.2 No Right to Continued Employment.  Nothing contained in the Plan or in any
Award granted under the Plan shall confer upon any Participant any right with
respect to the continuation of the Participant’s employment by, or consulting
relationship with, the Company, or interfere in any way with the right of the
Company, subject to the terms of any separate employment agreement or other
contract to the contrary, at any time to terminate such services or to increase
or decrease the compensation of the Participant. Nothing in this Plan shall
limit or impair the Company’s right to terminate the employment of any
employee.  Whether an

 

12

--------------------------------------------------------------------------------


 

authorized leave of absence, or absence in military or government service, shall
constitute a termination of service shall be determined by the Committee in its
sole discretion.  Participation in this Plan is a matter entirely separate from
any pension right or entitlement the Participant may have and from the terms or
conditions of the Participant’s employment.  Participation in this Plan shall
not affect in any way a Participant’s pension rights or entitlements or terms or
conditions of employment.  Any Participant who leaves the employment of the
Company shall not be entitled to any compensation for any loss of any right or
any benefit or prospective right or benefit under this Plan which the
Participant might otherwise have enjoyed whether such compensation is claimed by
way of damages for wrongful dismissal or other breach of contract or by way of
compensation for loss of office or otherwise.

 

10.3 Non-Assignability.  Neither a Participant nor a Beneficiary may voluntarily
or involuntarily anticipate, assign, or alienate (either at law or in equity)
any benefit under the Plan, and the Committee shall not recognize any such
anticipation, assignment, or alienation.  Furthermore, a benefit under the Plan
shall not be subject to attachment, garnishment, levy, execution, or other legal
or equitable process. Any attempted sale, conveyance, transfer, assignment,
pledge or encumbrance of the rights, interests or benefits provided pursuant to
the terms of the Plan or the levy of any attachment or similar process
thereupon, shall by null and void and without effect.

 

10.4 Unsecured General Creditor. Participants and their beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, interest, or
claims in any property or assets of the Company.  The assets of the Company
shall not be held under any trust for the benefit of Participants, their
beneficiaries, heirs, successors, or assigns, or held in any way as collateral
security for the fulfilling of the obligations of the Company under this Plan.
Any and all Company assets shall be, and remain, the general, unpledged,
unrestricted assets of the Company.  The Company’s obligation under the Plan
shall be an unfunded and unsecured promise of the Company to pay money in the
future.

 

10.5 Participation in Other Plans.  Nothing in this Plan shall affect any right
which the Participant may otherwise have to participate in any retirement plan
or agreement which the Company has adopted or may adopt hereafter.

 

10.6 Governing Law.  To the extent not preempted by federal law, this Plan shall
be construed in accordance with, and shall be governed by, the laws of the State
of Colorado.

 

10.7 Entire Understanding.  This instrument contains the entire understanding
between the Company and the Participants participating in the Plan relating to
the Plan, and supersedes any prior agreement between the parties, whether
written or oral.  Neither this Plan nor any provision of the Plan may be waived,
modified, amended, changed, discharged or terminated without action by the
Board.

 

10.8 Provisions Severable.  To the extent that any one or more of the provisions
of the Plan shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired.

 

13

--------------------------------------------------------------------------------


 

10.9 Headings.  The article and section headings are for convenience only and
shall not be used in interpreting or construing the Plan.

 

10.10 Successors, Mergers, or Consolidations. Any Agreement under the Plan shall
inure to the benefit of and be binding upon (a) the Company and its successors
and assigns and upon any corporation into which the Company may be merged or
consolidated, and (b) the Participant, and his heirs, executors, administrators
and legal representatives.

 

                The Plan Sponsor hereby agrees to the provisions of the Plan and
in witness of its agreement, the  Plan Sponsor by its duly authorized officer
has executed the Plan on the date written below.

 

 

EINSTEIN NOAH RESTAURANT GROUP, INC.

 

Plan Sponsor

 

 

 

By:

/s/ Paul J.B. Murphy III

 

Title:

President and CEO

 

Date:

May 3, 2007

 

14

--------------------------------------------------------------------------------
